Vista la moción que antecede con la asistencia de ambas partes, siendo la fecha que sirve de punto de partida para contar el término para establecer el recurso de apelación'la fecha del archivo de la no-tificación con los autos, y no apareciendo ésta en la nota de la no-tificación ni de otro modo, por autoridad de los casos de Del Rosario v. Ayende, 33 D.P.R. 770; Delgado v. Márquez, 37 D.P.R. 135 y Rodríguez v. Torres, 48 D.P.R. 917, no ha lugar a la desestimación solicitada.
Los Jueces Asociados Sres. Córdova Dávila y Travieso no intervinieron.